12/28/2022
         ORIGINAL
              IN THE SUPREME COURT OF THE STATE OF MONTANA                                     Case Number: AF 06-0163



                                           AF 06-0163
                                                                                    b
                                                                                    DEC 2 8 21122
                                                                               c,                     --cl
                                                                                        - -
                                                                                    _                Court
    IN RE THE RULES OF CONTINUING LEGAL                                                       Ariontana
                                                                        ORDER
.   EDUCATION




          Following a publication of proposed revisions to the Rules of Continuing Legal
    Education, a comment period, and a public meeting on March 8, 2022, the Court tabled
    consideration of revisions pending further review and appointed an ad hoc committee to
    discuss the proposals and make recommendations to the Commission on Continuing Legal
    Education for a revised proposal.      The ad hoc committee submitted its report and
    recommendations to the Court and the Commission on September 14, 2022. Following
    additional consideration, the Commission has subrnitted a new proposal for rule changes,
    incorporating the ad hoc committee's recomrnendations and suggesting additional
    revisions. The Commission submitted on December 22 an additional document explaining
    the ad hoc committee's research and reasoning for its recommendations.
           IT IS THEREFORE ORDERED that all members of the bench and bar of Montana
    and any other interested persons are granted 30 days from the date of this Order in which
    to file with the Clerk of this Court appropriate comments and/or suggestions to the attached
    Proposed Revisions to the Montana Rules and Regulations for Continuing Legal
    Education.
           IT IS FURTHER ORDERED that this Order and the attached Proposed Revisions
    to the Montana Rules and Regulations for Continuing Legal Education shall be posted on
    the websites of the Montana Judicial Branch and the State Bar of Montana. The State Bar
    of Montana is further requested to provide notice to the membership by publication in the
    Montana Lawyer magazine and through other electronic and timely means.
      IT IS FURTHER ORDERED that the Clerk of this Court shall provide copies of the
Proposed Revisions to the State Bar of Montana and shall provide to each District Court
Judge and each Clerk of the District Court a copy of this Order with a request that each
Clerk of the District Court make the Order available for public review in the Office of the
Clerk of the District Court. The additional documents referenced in this Order may be
viewed on the Court's electronic public view docket:
https://supremecourtdocket.mt.gov/PerceptiveJUDDocket/
      Dated this    `I- day of December, 2022.

                                                 For the Court,



                                                              Chief Justice




                                            2